DETAILED ACTION
Claims 1–10 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the interest of compact prosecution, suggestions have been made in the Conclusion section to distinguish over the prior art of record.
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received, whose papers have been placed of record in the file.

Specification
The title of the invention, “REDUNDANT CAPACITIVE TOUCH SCREEN”, is not descriptive.  Capacitive touch screens may be redundant in many different ways. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “REDUNDANT CAPACITIVE TOUCH SCREEN HAVING TWO SUBGRIDS OF ELECTRODES CONNECTED TO TWO SEPARATE SENSING CHANNELS”.
The abstract of the disclosure is objected to because it is structured like a claim. See MPEP § 608.01 (b)(C) regarding 37 CFR 1.72 (b). The abstract should be in narrative form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation, “a first channel controlling the first capacitive sub-grid” and “a second channel controlling the second capacitive sub-grid”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “first channel” and “second channel” in claim 1 appear to have multiple possible meanings, for example, “controller” or “controller block”, or the “the entire path of control from the controller to the touch electrodes” while the accepted meaning is “pathway, passage, canal, conduit” for example. The term is indefinite because the specification does not clearly redefine the term.
The Specification in Fig. 3 appears to refer to a channel as a type of controller comprising CON1 and MCU1, the Specification at [0015] appears to refer to it as “the whole chain of touch sensing” which is non-specific.
For example, both the Abstract and elsewhere in the Specification, including claim 1, state:
“wherein the first channel and the second channel are configured to test respectively the second channel and the first channel by sending a stimuli signal respectively to the first capacitive sub-grid and to the second capacitive sub-grid”. It appears that Applicant is changing the meaning of “channel” mid-sentence and mid-claim. The channel that tests appears to be a type of controller, whereas the channel being tested appears to be a type of pathway.
It is suggested to rewrite claim 1 as:
a touch screen; 
capacitive grid associated with the touch screen and comprising a first capacitive sub- grid and a second capacitive sub-grid; 
a first controller for controlling the first capacitive sub-grid; and 
a second controller for controlling the second capacitive sub-grid; 
wherein the first controller and the second controller are configured to get respectively a first touch position and a second touch position after a touch input on the touch screen, 
wherein the first controller and the second controller are configured to test respectively a second channel and a first channel by sending a stimuli signal respectively to the first capacitive sub-grid and to the second capacitive sub-grid, and 
wherein at least one of the first controller and the second controller determines a consolidated touch position by correlation of the first touch position and the second touch position.

Claim 4 is further rejected because it recites the limitations “the first microcontroller unit” and “the second microcontroller unit” but it depends upon claim 1 where these terms were not previously defined, therefore there is lack of antecedence.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Steven Hotelling et al, USPGPUB 20150370396 A1 (hereinafter “Hotelling”).	
Regarding claims 1, 6–7, and 9–10, Zhu discloses a touch screen system and method, respectively, comprising: 
a touch screen;(Hotelling Fig. 3A)

    PNG
    media_image1.png
    470
    622
    media_image1.png
    Greyscale

capacitive grid associated with the touch screen and comprising a first capacitive sub-grid (Fig. 3A,3E,Fig. 7; para. 51,95,153-154: the capacitive sensing elements 140 may be used for a first sense type I- touch) and a second capacitive sub-grid (Fig. 3A,5,7; para. 75,126-128,153-154: the same sensing elements 140a,140b may be used to measure a second sense type II- force); 
a first channel controlling the first capacitive sub-grid (Fig. 10; para. 206: touch device controller); and a second channel controlling the second capacitive sub-grid; (Fig. 10, para. 206: force sensor controller)
wherein the first channel and the second channel are configured to get respectively a first touch position and a second touch position after a touch input on the touch screen, (para. 54,206: touch sensing and force sensing may separately determine a touch position)

    PNG
    media_image2.png
    483
    497
    media_image2.png
    Greyscale

wherein the first channel and the second channel are configured to test respectively the second channel and the first channel by sending a stimuli signal respectively to the first capacitive sub-grid and to the second capacitive sub-grid, and (para. 206: the first channel results are correlated to the second channel results, so each channel may be considered to “test” the other)
wherein at least one of the first channel and the second channel determines a consolidated touch position by correlation of the first touch position and the second touch position (para. 206).

Regarding claim 6, Hotelling discloses the touch screen system according to claim 1, wherein the first capacitive sub-grid and the second capacitive sub-grid are independent of each other and are overlapped on the same plane (Hotelling Figs. 3A,5,7).

Regarding claim 7, Hotelling discloses the a touch screen system according to claim 1, wherein the electric field of one of the first capacitive sub-grid and the second capacitive sub- grid interacts with the electric field of the other of the first capacitive sub-grid and the second capacitive sub-grid (Hotelling: This is an intrinsic electrical effect, since the electric fields created by driving voltages on nearby electrodes are known to affect each other. In fact, Hotelling at para. 206 points out that electric field interference occurs and suggests separate frequencies to reduce cross-talk between the two sensor channels).

Regarding claim 10, Hotelling discloses a non-transitory computer-readable medium having embodied thereon a computer program for executing a computer-readable instructions, which when executed by a processor cause a touch screen system to perform the method for determining a position of a touch input on a touch screen associated with a capacitive grid according to claim 9 (Hotelling Fig. 10, para. 187-188: computer-readable medium 2001 stores the computer-readable instructions).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhifeng Zhu et al*, USPGPUB 20150109217 A1 (hereinafter “Zhu”) in view of Hotelling.
*previously cited
Regarding claim 1, Zhu discloses a touch screen system comprising: 
a touch screen; (Zhu para. 15)
capacitive grid associated with the touch screen and comprising a first capacitive sub-grid (Figs. 2A,2C,3A; para. 17-18: odd numbered lines may constitute the first sensing sub-grid; para. 3.10: these are capacitive grids) and a second capacitive sub-grid (Figs. 2B,2D,3B: even numbered lines may correspond to the second sensing sub-grid. Alternatively, the first and second sub-grids may correspond to course and fine scanning, respectively); 

    PNG
    media_image3.png
    368
    454
    media_image3.png
    Greyscale

a first channel controlling the first capacitive sub-grid; and a second channel controlling the second capacitive sub-grid; (Fig. 4; para. 28: only a single control module 105 handles both channel pathways to the first and second sub-grids)
wherein the first channel and the second channel are configured to get respectively a first touch position and a second touch position after a touch input on the touch screen, (each channel is used to obtain a course or fine touch position during different time periods)
wherein the first channel and the second channel are configured to test respectively the second channel and the first channel by sending a stimuli signal respectively to the first capacitive sub-grid and to the second capacitive sub-grid, and (the first channel results are compared to the second channel results, so each channel may be considered to “test” the other)
wherein at least one of the first channel and the second channel determines a consolidated touch position by correlation of the first touch position and the second touch position (Zhu para. 17-18: a course touch position is performed before contact, then a fine touch position is performed after contact, which would have confirmed or correlated with the course touch position).
However, as pointed out above, Zhu fails to teach separate control of the first and second sub-grids. Hotelling also teaches a touch screen system having two modes of testing position, using capacitive and force sensing technologies (Hotelling para. 54,206: capacitive-based touch sensing is correlated with force input location. Shown in Fig. 10, a force sensor controller is separate from a touch device controller in the I/O subsystem 2006).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply different controllers for confirming the touch position, taught by Hotelling, to the system and method of Zhu. According to Hotelling para. 206, “the processor may be able to correlate a force input to a touch input because the sensors may be sampling at substantially the same time as one another”, which would have advantageously increased the speed of touch sensing.
Regarding claim 5, Zhu modified by Hotelling discloses the a touch screen system according to claim 1,  wherein the capacitive grid is divided in the first capacitive sub-grid and the second capacitive sub-grid that have half of the resolution of the capacitive grid (Zhu Figs. 2A-2D: each sub-grid may constitute half of the drive and sense lines).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling.		Regarding claim 2, Hotelling discloses the touch screen system according to claim 1, wherein the first channel comprises a first sensor controller and a first microcontroller unit (Hotelling Figs. 7,10; para. 206: touch sensor controller 2032), the first sensor controller being communicatively coupled to the first capacitive sub-grid (touch device 2012), and wherein the second channel comprises a second sensor controller and a second microcontroller unit (Fig. 10; para. 206: force sensor controller), the second sensor controller being communicatively coupled to the second capacitive sub-grid (Fig. 10: note the separate communication line for the force sensor controller).
However, Hotelling fails to explicitly teach first and second microcontroller units in addition to the first and second sensor controllers.
It may be noted that Hotelling at para. 187 teaches that there may be one or more processors to communicate with computer-readable medium 2001, that comprises separate memory for the touch processing module 2026, and the force sensing module 2038, therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date for Hotelling to have used both a controller and a microcontroller to communicate to each separate channel and each separate memory allocation for higher efficiency and speed. In addition, making processing units integral or separate is obvious to one of ordinary skill. See MPEP 2144.04 (V).(B). 

Regarding claim 4, Hotelling discloses the a touch screen system according to claim 1, however Hotelling fails to explicitly disclose microcontroller units. Hotelling does disclose controller units for force sensing and touch sensing (see the discussion of claim 2). In addition, Hotelling teaches a main processor 2018 that communicates with the force and touch controllers (Fig. 10; para. 187, 206: signal line 2003-1). Therefore, it would have been obvious to one of ordinary skill to modify the controllers of Hotelling to have additional microcontrollers, and to have the first microcontroller unit (MCU1) and the second microcontroller unit (MCU2) to communicate directly between them. This would have increased processing speed for correlating touch results, and the number of processors can be made integral or separate depending on design needs. See also MPEP 2144.04 (V).(B).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hotelling in view of Bong Jin Seo et al, USPGPUB 20190384441 A1 (hereinafter “Seo”).
Regarding claim 8, Hotelling discloses the a touch screen system according to claim 1, however Hotelling fails to disclose a projected capacitive grid.
Seo like Hotelling teaches a touch sensing and a force (pressure) sensing method (see para. 1), wherein the capacitive grid is a projected capacitive grid (Seo para. 42,49: touch sensing may not only be performed using mutual capacitance type, but also through a projected capacitance-type method).
It would have been obvious to one of ordinary skill to substitute a projected capacitance-type grid as taught by Seo for Hotelling’s mutual or self capacitance-type grids. According to Seo para. 49, many different technologies may be used to sense touch besides the mutual capacitive method, including a projected capacitance type, resistive film, surface acoustic wave, etc., therefore it is a matter of design consideration which one to choose.

Allowable Subject Matter
Claim 3 would have been objected to as being dependent upon a rejected base claim if claim 1 were written as suggested, and be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  No prior art, either alone or in combination, teaches or suggests separate controllers and/or microcontrollers that validate each other’s touch position determination by exchanging control of a same area on a capacitive touch sensing grid.
Sauer at para. 32 teaches redundant touch chiplets but each channel does not test the other.
Fourie in Figs. 2A,2B teaches separate controllers for different redundant sensing like touch and pressure data, but they do not switch sensing the capacitive sub-grid.
Chang para. 80 teaches “correlating” sensing values from different “channels”, see also Fig. 3A,3B,5A-5C,6, para. 72-74 and Fig. 2A,2B 1D where sensing is performed along different axes corresponding to different capacitive subgrids, or else sensing if performed using mutual or self capacitive sensing. However, there are no separate controllers that exchanging control of a same area on a capacitive touch sensing grid.
Noguchi in Figs. 18-19, and Seo, like Fourie, teach separate technologies for sensing touch, but the touch sensing is used to validate the position of the pressure sensing and not also vice versa.  
Lee also fails to teach separate controllers controlling separate capacitive sub-grids, which test each other’s measurements.
Zhu teaches separate capacitive sub-grids, but fails to teach separate controllers controlling separate capacitive sub-grids, which test each other’s measurements.
Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Fourie teaches multiple controllers for different sensing technologies on the same touch screen. Other alternative prior arts are cited in the above reasons for allowable subject matter.

Conclusion
In addition to the amendments to overcome the 35 U.S.C. 112(b)  rejections, it is suggested that Applicant amend claim 1 to specify exactly what the limitation “wherein the first channel and the second channel are configured to test respectively the second channel and the first channel by sending a stimuli signal respectively to the first capacitive sub-grid and to the second capacitive sub-grid” signifies. For example, if it were made clear that the first controller were used to test the electrodes of the second capacitance sub-grid and vice versa, then this would distinguish over the prior art of record. This could be done by combining the limitations of claim 3 into claim 1 after resolving the 112(b) rejections.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869 and whose fax number is 571-273-4869. The examiner can normally be reached on Monday- Friday, 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K. Patel can be reached on 571-272-7677.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/Primary Examiner, Art Unit 2628